--------------------------------------------------------------------------------

Exhibit 10.7
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of August __,
2014, among CannLabs, Inc., a Nevada corporation (the “Company”), all of the
Subsidiaries of the Company (such subsidiaries, the “Guarantors” and together
with the Company, the “Debtors”) and the holders (together with their endorsees,
transferees and assigns, the “Secured Parties”) of the Company’s 8% Senior
Secured Notes (collectively, the “Notes”).
 
RECITALS
 
WHEREAS, pursuant to the Purchase Agreement (as defined in the Notes), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Notes;
 
WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of the date hereof
(the “Guarantee”), the Guarantors have jointly and severally agreed to guarantee
and act as surety for payment of such Notes; and


WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Notes, each Debtor has agreed to execute and deliver to SB Dallas
Investments I, LP (the “Agent”) this Agreement and to grant the Agent, for the
benefit of the Secured Parties, a security interest in certain copyrights,
trademarks and patents (as each term is described below) of such Debtor to
secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Notes and the Guarantor’s obligations under the
Guarantee.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Notes, the
Company hereby represents, warrants, covenants and agrees as follows:
 
AGREEMENT
1.             Grant of Security


The Debtor grants to the Agent, for the benefit of the Secured Parties, a
security interest in all of such Debtor’s rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise (all of which shall collectively be
called the “Intellectual Property Collateral”), including, without limitation,
the following:
 
(i)           all copyright rights throughout the universe (whether now or
hereafter arising) in any and all media (whether now or hereafter developed), in
and to all original works of authorship fixed in any tangible medium of
expression, acquired or used by the Debtor, whether registered or unregistered
and whether published or unpublished, all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Copyright Office or in any similar office or
agency of the United States, any other union of countries, country or any
political subdivision thereof), including without limitation those set forth
on Exhibit A;
 
(ii)          domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired, all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office, or in any similar
office or agency of the United States or union of countries, any other country
or any political subdivision thereof), and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, ,
including without limitation the patents and patent applications set forth
on Exhibit B attached hereto;
 
(iii)         all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, service marks, logos,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office, or in any similar
office or agency of the United States or union of countries, any other country
or any political subdivision thereof), and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, and all
common law rights related thereto, together with all goodwill of the business
symbolized by such marks and all customer lists, formulae and other records of
the Debtor relating to the distribution of products and services in connection
with which any of such marks are used, including without limitation those set
forth on Exhibit C attached hereto;
 

 

 

 

 
(iv)         all trade secrets arising under the laws of the United States, any
other union of countries, country or any political subdivision thereof;
 
(v)          all rights to obtain any reissues, renewals or extensions of the
foregoing;
 
(vi)         all licenses for any of the foregoing; and
 
(vii)        all causes of action for infringement of the foregoing.
 
This security interest is granted in conjunction with the security interest
granted to the Agent, for the benefit of the Secured Parties, pursuant to that
certain Security Agreement, dated as of even date herewith, by the Company for
the benefit of the Agent and the Secured Parties.  The rights and remedies of
the Agent with respect to the security interest granted hereby are in addition
to those set forth in the Security Agreement and the Subsidiary Guarantee, and
those which are now or hereafter available to the Agent and the Secured Parties
as a matter of law or equity.  Each right, power and remedy of the Agent or the
Secured Parties provided for herein or in the Security Agreement or the
Subsidiary Guarantee, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by the Agent of any one or more of
the rights, powers or remedies provided for in this Intellectual Property
Security Agreement, the Security Agreement or the Subsidiary Guarantee, or now
or hereafter existing at law or in equity, shall not preclude the simultaneous
or later exercise by any person, including the Agent, of any or all other
rights, powers or remedies. In the event of any contradiction between this
Intellectual Property Security Agreement and the Security Agreement, the
provisions of the Security Agreement will prevail.
 
2.             Miscellaneous


This Intellectual Property Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Intellectual Property Security Agreement.
 
[Signature Page Follows.]
 

 

 

 

 
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.



   
COMPANY:
Address:
       
CANNLABS, INC.
         
By
   
Name:
Attn:  
 
Title:
         
GUARANTOR:
Address:
       
CARBON BOND HOLDINGS, INC.
         
By
   
Name:
Attn:  
 
Title:



[Company Signature Page – Intellectual Property Security Agreement]


[Signature Page of Secured Parties Follows]
 

 

 

 

 

     
SECURED PARTIES:
     
SB DALLAS INVESTMENTS I, LP
     
By: 
   
Name:
   
Title: 

 
[Secured Party Signature Page – Intellectual Property Security Agreement]
 

 

 

 

 
EXHIBIT A


Copyrights
 

 

 

 

 
EXHIBIT B


Patents
 

 

 

 

 
EXHIBIT C


Trademarks
 

 

 

 